Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claim 2 is withdrawn, in view of applicant’s amendments.
The following rejections are withdrawn in view of applicant’s amendments and remarks:
Claims 1, 2, 7, 8, 10, 11, 16, 17, 19 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lev et al (US Application: US 2016/0188672, published: Jun. 30, 2016, filed: Dec. 30, 2014).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

With regards to claim 1, the claim recites “… determining by a processor, a to-be-recognized sentence sequence comprising acquiring a current dialogue sentence inputted by a user through a terminal device and a historical previous dialog sentence sequence in real time, and determining  a new sentence sequence as the to-be-recognized sentence sequence, the new sentence sequence being obtained by adding the current dialog sentence to an end of the historical previous topic dialog sentence 
	The limitation of “… determining … a to-be-recognized sentence sequence …”, as drafted, is a process that under the broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components (processor, terminal device, input) . For example, the context of this claim encompasses a user manually combining/adding a known dialog sentence with an earlier dialog sentence sequence (it is noted that ‘real time’ as interpreted as time the user takes to implement the combination/adding step) . Similarly, the limitation “… calculating similarities between the to-be-recognized sentence sequence and each of topic templates ….”, encompasses a user performing a manual mathematical calculation/assessment to determine similarity, given two types of data. The limitation “… determining a topic of the to-be-recognized sentence according to an associated parameter, ..” encompasses a user manually making an assessment/judgment to identify a topic , given a criteria (a parameter).  Lastly, the limitation of “returning, by the processor, a result of the processing … wherein the result of the processing comprises dialog content of self help reply” covers performance of the limitation in the mind but for generic computer components (processor, result of processing/processor). For example, the context of this limitation encompasses the user manually producing/writing output as a result of an earlier manual process step as a written dialog reply. These 
	This judicial exception is not integrated in a practical application. In particular, the claim recites additional elements that include a processor, terminal device and processor input (which are recited at a high-level of generality that are directed to generic computer components that perform generic computer functions). Applying the exception using generic computer components do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

With regards to claim 2, the claim recites “… for each of the to-be-recognized sentences … calculating similarities …”, “… determining an optimal mapping approach in at least one mapping approach using a dynamic programming algorithm ….”; “… determining a similarity between the to-be-recognized sentence sequence and the topic template calculated according to the determined optimal mapping approach …”.  

These additional limitations in view of claim 1, encompasses a user manually iterating/stepping through data/content to manually calculate similarities through the use of mapping guidelines/rules using an algorithm. It is noted that the claim does recite a dynamic programming algorithm, but the term dynamic programming algorithm can be interpreted as a computer algorithm that is currently/dynamically run by a computer and is interpreted as a generic computer that runs the algorithm/steps and thus, amounts to 

With regards to claim 3, the claim recites “… for the each of the to-be-recognized sentences … determining a similarity  … based on a topic sentence sequence included in the mapping topic section …”; “… determining an average value of similarities between to-be-recognized sentences”. Here, the claim’s limitations still encompass a user manually calculating similarity given criteria and conditions specified in a particular location/section and manually calculating an average value based upon a set of similarity values. These additional limitations thus are still directed to a mental processes grouping of abstract ideas and thus, the claim recites an abstract idea (and does not resolve the statutory deficiencies of claim 1).

With regards to claim 4, the claim recites “… for the each of to-be-recognized sentences … determining the mapping topic section corresponding to the to-be-recognized sentence …”; “ … for each of the topic sections included in the topic template, determining a similarity …”; “… determining an average value of similarities corresponding to the to-be-recognized sentence sequence …and topic sections …”. Here, the claim’s limitations still encompass a user manually stepping through/iterating 

With regards to claim 5, the claim recites “… determining a maximum value in the similarities between the to-be-recognized sentence and the respective topic sentences in the topic sentence sequence …”. Here, the claim’s limitations still encompass a user manually calculating a maximum value in the similarity values. These additional limitations thus are still directed to a mental processes grouping of abstract ideas and thus, the claim recites an abstract idea (and does not resolve the statutory deficiencies of claim 1).

With regards to claim 6, the claim recites “… determining a weighted average value of the similarities …”. Here, the claim’s limitations still encompass a user manually calculating a weighted average value of similarity values. These additional limitations thus are still directed to a mental processes grouping of abstract ideas and thus, the claim recites an abstract idea (and does not resolve the statutory deficiencies of claim 1).

With regards to claim 7, the claim recites “… determining a topic corresponding to a topic template having a maximum similarity …”. Here, the claim’s limitations still encompass a user manually identifying a topic, given a judgement/assessment for a 

With regards to claim 8, the claim recites “the associated parameter further includes a topic and similarity of the historical previous topic dialogue sentence sequence, the similarity of historical previous topic dialogue sentence sequence refers to a similarity between …. The determining the topic of the to-be-recognized sentence sequence comprising: … determining a maximum value …. ; determining a difference of a previous similarity; … in response to determining that the determined difference is greater than a preset similarity difference threshold, performing the topic change”. Here the claim limitations still encompass a user manually determining the topic by first manually determining/calculating a maximum value , manually determining/calculating a difference of a previous similarity and manually upon result of the earlier calculations/determinations, proceeding to another topic”. These additional limitations thus are still directed to a mental processes grouping of abstract ideas and thus, the claim recites an abstract idea (and does not resolve the statutory deficiencies of claim 1).

With regards to claim 9, it recites  “… the topic change comprises: … adding … “, “… clearing … “, “adding …” , “.. calculating … “ , “… determining respectively a topic and a similarity  … corresponding to a topic template having  a maximum similarity to the historical previous …”; “… wherein the determining the topic of the to-be-recognized 
Here, the claim’s limitations still encompass a user performing manual steps that would include further adding, removing, calculating steps. These additional limitations  are still directed to a mental processes grouping of abstract ideas and thus, the claim recites an abstract idea (and does not resolve the statutory deficiencies of claim 1).

With regards to claim 10, the claim recites “at least one processor, a memory storing …; “… determining a to-be-recognized sentence sequence …”; “processing, by the processor, the to be recognized sentence sequence comprising … acquiring a current dialogue sentence inputted by a user through a terminal device and a historical previous dialog sentence sequence in real time, and determining  a new sentence sequence as the to-be-recognized sentence sequence, the new sentence sequence being obtained by adding the current dialog sentence to an end of the historical previous topic dialog sentence sequence… “, …  calculating similarities between the to-be-recognized sentence sequence and each of topic templates …. “; and “… determining a topic of the to-be-recognized sentence according to an associated parameter, ..”; and “returning, by the processor, a result of the processing to the terminal device … wherein the result of the processing comprises dialogue content of a self-help reply”.
	The limitation of “… determining a to-be-recognized sentence sequence …”, as drafted, is a process that under the broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claims encompasses a user manually combining/adding a known dialog sentence with an 
	This judicial exception is not integrated in a practical application. In particular, the claim recites a processor and memory to perform the limitations, but they are recited at a high level of generality, such that it amounts to no more than applying the exception using generic computer components. Accordingly, the additional elements do not 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted that application of an exception using a generic computer components cannot provide an inventive concept. The claim is not patent eligible.

With regards to claim 11, it is rejected under similar rationale as claim 2 (and does not resolve the statutory deficiencies of claim 10).

With regards to claim 12, it is rejected under similar rationale as claim 3  (and does not resolve the statutory deficiencies of claim 10).

With regards to claim 13, it is rejected under similar rationale as claim 4 (and does not resolve the statutory deficiencies of claim 10).

With regards to claim 14, it is rejected under similar rationale as claim 5  (and does not resolve the statutory deficiencies of claim 10).

With regards to claim 15, it is rejected under similar rationale as claim 6  (and does not resolve the statutory deficiencies of claim 10).



With regards to claim 17, it is rejected under similar rationale as claim 8  (and does not resolve the statutory deficiencies of claim 10).

With regards to claim 18, it is rejected under similar rationale as claim 9  (and does not resolve the statutory deficiencies of claim 10).

With regards to claim 19, it is rejected under similar rationale as claim 10.

With regards to claim 20, it is rejected under similar rationale as claim 11  (and does not resolve the statutory deficiencies of claim 19)

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive (concerning 35 USC 101 rejections). 
With regards to claim 1, the applicant argues “the ‘determining’ step now require a process that cannot be practically applied in the mind”. However this argument is not persuasive since the use of the processor is recited at a high level of generality and is considered a generic computer component that performs generic computer functions. Applying the exception using generic computer components do not impose any meaningful limits on practicing the abstract idea (see: MPEP 2106.04 (a)(2): “Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’ and “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). The applicant further argues that the step(s) require the processor to acquire the current sentence inputted and requires the processor to return a result. However this argument is not persuasive since acquisition/receiving and returning/output are generic computer functions recited at a high level of generality of a computer having a processor. According to MPEP 2106.05(b) If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008). In this case, the added components are not integrated into a practical application or provide significantly more than the judicial exception (since they are recited at such a high level of generality in their implementation and the generic functions of automatic processing). With regards to the applicant arguments that the returned dialogue content will “facilitate deep understanding of dialogues in the self help dialogue system, and thus improves the functionality of the computer”, this argument is not persuasive since the claim limitation merely recites at a high level of generality that a dialogue result is returned, which can encompass ‘output’ functionality of a generic computer component. The examiner notes that the claim lacks any specific way to ‘return’ /output the dialogue result such that it would require more than a generic computer component function. 
The applicant argues independent claims 10 and 19 are allowable for reasons provided by the applicant for claim 1. However claim 1 has been shown/explained to be rejected above, and thus, this argument is not persuasive.
The applicant argues the remaining rejections are allowable in view of their corresponding independent claims. However this argument is not persuasive since the independent claims have been shown/explained to rejected above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILSON W TSUI/Primary Examiner, Art Unit 2178